Case 6:19-cv-02264-CEM-EJK Document 30-1 Filed 08/21/20 Page 1 of 6 PageID 407
Case 6:19-cv-02264-CEM-EJK Document 30-1 Filed 08/21/20 Page 2 of 6 PageID 408




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
   ___________________________________
                                        :
   SEOUL SEMICONDUCTOR CO., LTD., :
   a Korean corporation;                :
   SEOUL VIOSYS CO., LTD.,              :
   a Korean corporation,                :
                                        :
                                        :
                Plaintiffs,             : Civil Action No.: 6:19-cv-02264-CEM-EJK
                                        :
           v.                           :
                                        :
   HEALTHE, INC.                        :
                                        :
                                        :
                Defendant.              :
   ____________________________________

                          DECLARATION OF C. MATTHEW DETZEL

   My name is C. Matthew Detzel, and I declare:

           1.      I am over the age of eighteen, and I am competent to make this declaration.

           2.      I make this declaration based upon my personal knowledge and would testify

   under oath to the facts in this declaration if called to do so.

           3.      My law partner, Michael B. Eisenberg, Esq., and I are presently co-counsel of

   record for Plaintiffs Seoul Semiconductor Co., Ltd. and Seoul Viosys Co., Ltd. (“Plaintiffs”)

   in the above-captioned action for patent infringement against Defendant Healthe, Inc.

           4.      We are also counsel for Plaintiffs in a related patent infringement action, Seoul

   Semiconductor Co., Ltd. v. VividGro, Inc. (Case No.: 6:19-cv-02263-PGB-EJK), which is also

   pending before this Court.
Case 6:19-cv-02264-CEM-EJK Document 30-1 Filed 08/21/20 Page 3 of 6 PageID 409




           5.     After filing this action, we were contacted by Andrew Gish, Esq. of the firm

   Noroozi, P.C., via electronic mail informing us that his firm had been retained to represent

   Defendant in this case. It is my understanding that Mr. Gish is not admitted to practice law in

   Florida and is not a member of the bar admitted to practice before this Court.

           6.     Consequently, Defendant also retained Mark F. Warzecha, Esq., as local

   counsel, and Mr. Warzecha entered an appearance in this action on Defendant’s behalf.

           7.     Neither Mr. Gish nor anyone from his firm sought admission pro hac vice to

   this Court.

           8.     On the morning of Friday, August 14, 2020, I received a telephone call from

   Mr. Warzecha. Mr. Warzecha informed me that Defendant was in the process of retaining new

   counsel in this matter and that Defendant intended to ask the Court for a 30-day extension of

   time to file its contentions of non-infringement and invalidity, which were due on or before

   August 17, 2020 pursuant to the Scheduling Order [DE 24] set by the Court.

           9.     Mr. Warzecha asked me if Plaintiffs would consent to such a motion. I

   explained that while I thought the request as stated seemed reasonable, I needed to discuss it

   with Mr. Eisenberg and obtain approval from the client. I also asked Mr. Warzecha whether

   his request for an extension would impact other filing deadlines set by the Scheduling Order,

   and that we would need to see a breakdown of any proposed changes to the case calendar

   before we could give a definite response.

           10.    Shortly after Mr. Warzecha’s call, I informed Mr. Eisenberg via e-mail of

   Defendant’s retention of new counsel and intention to ask for changes to the Scheduling Order.




                                                   2
   #77931257_v1
Case 6:19-cv-02264-CEM-EJK Document 30-1 Filed 08/21/20 Page 4 of 6 PageID 410




   He indicated that he would raise the request with Plaintiffs once we had the specifics of the

   changes Defendant intended to request.

           11.    Later on Friday, August 14, 2020, I was contacted by Defendant’s new counsel,

   Jay Emerick, Esq. Mr. Emerick e-mailed a table of Defendant’s proposed changes to several

   dates set in the Scheduling Order, and subsequently called me to discuss. Mr. Eisenberg was

   not included on Mr. Emerick’s email.

           12.    I informed Mr. Emerick that I needed to confer with Mr. Eisenberg and that we

   could not agree to his proposal, which would reduce the amount of time Plaintiffs would have

   to prepare for several filings including five (5) fewer days to prepare and file Plaintiffs’ initial

   Claim Construction Brief, without approval from our clients.

           13.    As an alternative, I indicated if Defendant filed contentions on August 17, 2020

   as scheduled, Plaintiffs would agree to allowing Defendant an opportunity to file a good faith

   supplement to its non-infringement and invalidity contentions if filed within twenty to thirty

   days.

           14.    Mr. Emerick stated he would convey our counter-proposal to his client. He also

   offered to re-work the dates in Defendant’s proposal and circulate a new table that would

   reduce the impact on Plaintiffs’ allocated preparation time between filings.

           15.    Mr. Emerick sent this updated proposal to me after 4 p.m. Mr. Eisenberg was

   not included on this updated proposal email.

           16.    Mr. Emerick again reached out to me via email on Saturday regarding

   Defendant’s proposal. Mr. Eisenberg was not included on this correspondence, either. I




                                                      3
   #77931257_v1
Case 6:19-cv-02264-CEM-EJK Document 30-1 Filed 08/21/20 Page 5 of 6 PageID 411




   responded to Mr. Emerick indicating that we were still waiting for a response from our clients

   and would update him once we had one.

           17.    On Sunday, August 16, 2020, Mr. Emerick asked that we hold a meet-and-

   confer call either Sunday afternoon or early Monday morning. I spoke on Monday morning

   around 8:30 a.m. with Mr. Emerick and Mr. Warzecha. At that time, Mr. Eisenberg and I were

   still waiting for a response to Defendant’s proposal from our clients.

           18.    By the time I received an answer from Plaintiffs that they were not willing to

   agree to Defendant’s proposal, Defendant had already filed its Motion to Modify.

           19.    Thereafter, I conveyed the Plaintiffs’ position to Defendant’s counsel.




                                                    4
   #77931257_v1
Case 6:19-cv-02264-CEM-EJK Document 30-1 Filed 08/21/20 Page 6 of 6 PageID 412
